UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004

WEISBERG LAW
7 South Morton Ave.
Morton, PA 19070
610-690-0801
Matthew B. Weisberg, Esquire
Counsel for Adv. Pro. Dfd. Nabil Kassem


In re:                                            Case No. 16-27447 (CMG)

NMC GLOBAL CORPORATION,                           Chapter 7

                    Debtor.                       Honorable Christine M. Gravelle, U.S.B.J.


ANDREA DOBIN, CHAPTER 7 TRUSTEE,
                                                  Adv. Pro. No. 18-01469 (CMG)
                    Plaintiff,
   v.

GHULAM SUHRAWARDI and NABIL
KASSEM,
                                                  NABIL KASSEM ANSWER WITH
                    Defendants.                   AFFIRMATIVE DEFENSES WITH
                                                  CROSSCLAIM




         1. Admitted.

         2. Admitted.

         3. Admitted.

         4. Admitted.

         5. Admitted.

         6. Admitted in part; denied in balance. The balance of the averment is a conclusion of law.
7. Admitted.

8. Admitted.

9. Admitted.

10. Admitted.

11. Admitted.

12. Admitted.

13. Admitted.

14. Admitted.

15. Denied. The memorandum of understanding speaks for itself.

16. Denied. The memorandum of understanding speaks for itself.

17. Denied. The memorandum of understanding speaks for itself.

18. Denied. The memorandum of understanding speaks for itself.

19. Denied. The memorandum of understanding speaks for itself.

20. Denied. The memorandum of understanding speaks for itself.

21. Denied. The memorandum of understanding speaks for itself.

22. Denied. The final award speaks for itself.

23. NK lacks knowledge or information sufficient to form a belief about the truth of this

   allegation.

24. The bankruptcy petition and documents enclosed therein speak for itself in its entirety.

                                          2
25. The bankruptcy petition and documents enclosed therein speak for itself in its entirety.

26. NK lacks knowledge or information sufficient to form a belief about the truth of this

   allegation.

                                   COUNT ONE
                                   (Trustee v. GS)


                 Avoidance of Fraudulent Transfer (11 U.S.C. § 548)

27. NK herein incorporates the preceding paragraphs.

28. This allegation does not regard NK.

29. This allegation does not regard NK.

30. This allegation does not regard NK.

31. This allegation does not regard NK.

                                   COUNT TWO
                                   (Trustee v. GS)

                     Damages pursuant to N.J.S.A. 14A:7-14.1

32. NK herein incorporates the preceding paragraphs.

33. This allegation does not regard NK.

34. This allegation does not regard NK.

35. This allegation does not regard NK.

36. This allegation does not regard NK.


                                          3
                                         COUNT THREE
                                          (Trustee v. NK)

                        Avoidance of Fraudulent Transfer (11 U.S.C. § 548)

      37. NK herein incorporates the preceding paragraphs.

      38. Admitted in part; denied in part. Admitted that the Debtor made payments to NK within

          the two years before September 12, 2016. All else denied.

      39. Denied.

      40. Denied.

      41. Denied.

      WHEREFORE, NK demands judgment in his favor and against the Trustee, and such other

relief that the Court deems appropriate under the circumstances.

                                          COUNT FOUR
                                          (Trustee v. NK)

                              Damages pursuant to N.J.S.A. 14A:7-14.1

      42. NK herein incorporates the preceding paragraphs.

      43. Denied as stated.

      44. Denied.

      45. NK lacks knowledge or information sufficient to form a belief about the truth of this

          allegation.

      46. Denied.

                                                4
       WHEREFORE, NK demands judgment in his favor and against the Trustee, and such other

relief that the Court deems appropriate under the circumstances.

                                FIRST AFFIRMATIVE DEFENSE

              The Complaint fails to state a claim upon which relief can be granted.

                               SECOND AFFIRMATIVE DEFENSE

              Accord and Satisfaction.

                                THIRD AFFIRMATIVE DEFENSE

              Justification.

                               FOURTH AFFIRMATIVE DEFENSE

              Payment.

                                FIFTH AFFIRMATIVE DEFENSE

              Release.

                                SIXTH AFFIRMATIVE DEFENSE

              The transfers complained of were awarded in arbitration.

                               SEVENTH AFFIRMATIVE DEFENSE

              NK rightfully earned from NMC any and all of the money that it paid him.

                               EIGHTH AFFIRMATIVE DEFENSE

              The Debtor rightfully paid to NK any and all of the money he earned from it.

                                NINTH AFFIRMATIVE DEFENSE

              After September 12, 2014, NMC owed NK money, including because NK generated

millions upon millions of dollars of revenue for NMC in 2013.

                                                 5
                              TENTH AFFIRMATIVE DEFENSE

               NK is due a credit from the Debtor for the revenue NK generated for it in 2013.

                            ELEVENTH AFFIRMATIVE DEFENSE

               The transfers complained of were not made with actual intent to hinder, delay or

defraud any entity or person to which the Debtor was or became indebted.

                            TWELFTH AFFIRMATIVE DEFENSE

               The Debtor received more than the reasonably equivalent value in exchange for the

subject transfers.

                          THIRTEENTH AFFIRMATIVE DEFENSE

               The Debtor was not insolvent on the date that the subject transfers were made, nor

was it rendered insolvent because those transfers were remitted.

                          FOURTEENTH AFFIRMATIVE DEFENSE

               The subject transfers did not cause the Debtor’s capital to have become unreasonably

small.

                            FIFTEENTH AFFIRMATIVE DEFENSE

               The Debtor did not believe it would incur debts beyond its ability to pay them when

due.

                                          CROSSCLAIM

         1.    For the purpose of asserting a claim against Co-Defendant, Suhrawardi, without

adopting or admitting same, Answering Defendant incorporates herein by reference the well-

pleaded allegations of facts from Plaintiff’s Complaint.

                                                  6
       2.      If Plaintiff sustained injuries or damages alleged, then said injuries or damages

resulted from the acts or omissions of Co-Defendant, as described in Plaintiff’s Complaint, and said

Co-Defendant is solely liable to Plaintiff for the injuries and damages complained.

       3.      In the alternative, if Plaintiff sustained the injuries or damages alleged, then said

injuries or damages resulted from the actual omissions of Co-Defendant, which Co-Defendant is

liable over to the Answering Defendant by way of indemnity for any amounts which Answering

Defendant may be required to pay Plaintiff; and/or liable to Answering Defendant for contribution.

       WHEREFORE, Defendant, Kassem, hereby demands judgment be entered in his favor and

against Plaintiff, together with all reasonable interests, expenses, attorney’s fees, and costs. In the

alternative, Kassem hereby demands judgment be entered in his favor and against Co-Defendant,

Suhrawardi, on Kassem’s crossclaims.

                                                              Respectfully submitted,

                                                              WEISBERG LAW


                                                              /s/ Matthew B. Weisberg
                                                              Matthew B. Weisberg, Esq.
                                                              7 South Morton Ave.
                                                              Morton, PA 19070
                                                              610-690-0801
                                                              mweisberg@weisberglawoffices.com
                                                              Counsel for Nabil Kassem




                                                    7
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004

WEISBERG LAW
7 South Morton Ave.
Morton, PA 19070
610-690-0801
Matthew B. Weisberg
Stephen E. Skovron
Counsel for Adv. Pro. Dfd. Nabil Kassem


In re:                                            Case No. 16-27447 (CMG)

NMC GLOBAL CORPORATION,                           Chapter 7

                    Debtor.                       Honorable Christine M. Gravelle, U.S.B.J.


ANDREA DOBIN, CHAPTER 7 TRUSTEE,
                                                  Adv. Pro. No. 18-01469 (CMG)
                    Plaintiff,
   v.

GHULAM SUHRAWARDI and NABIL
KASSEM,
                                                  CERTIFICATE OF SERVICE
                    Defendants.



         I, Matthew B. Weisberg, Esquire, hereby certify that on this 17th day of December, 2018, a

true and correct copy of the foregoing Answer with Affirmative Defenses with Crossclaim was

served via ECF, upon the following parties:

                                        Andrea Dobin, Esq.
                                 McManimon, Scotland & Baumann, LLC
                                        427 Riverview Plaza
                                         Trenton, NJ 08611

                                           Peter Broege, Esq.
                                  Broege, Neumann, Fischer & Shaver
                                       25 Abe Voorhees Drive
                                        Manasquan, NJ 08736
    WEISBERG LAW


    /s/ Matthew B. Weisberg
    Matthew B. Weisberg, Esq.
    7 South Morton Ave.
    Morton, PA 19070
    610-690-0801
    mweisberg@weisberglawoffices.com
    Counsel for Nabil Kassem




9
